Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the independent claims to recite “…repair each underground infrastructure marking within the portion of the geographic area that is determined to not be sufficiently present by applying additional paint including the indicator; and”. 

The applicant has filed a normal after final amendment and has not filed any AFCP 2.0 pilot program request.

    PNG
    media_image1.png
    849
    1092
    media_image1.png
    Greyscale

United States Patent Application Pub. No.: US20190127064A1 to Beardsley teaches by applying additional paint including the indicator.   See FIG. 2 where the drone can be a quadcopter to apply the paint to the target 241 being instructed by a server.  This is to apply additional paint to provide a repair.  See paragraph 2-6 and 30-40. 

U.S. Patent No.: US9776200B2 Busby also provide a drone that can apply paint for a repair of a marking.  See claims 1-14. 

    PNG
    media_image2.png
    973
    704
    media_image2.png
    Greyscale

GB2566553A also provides to marking of road surfaces. 

Therefore, the amendment raises new issues that require further consideration and /or search.
Applicant is advised to file an RCE to have the amendment considered. 

/JEAN PAUL CASS/Primary Examiner, Art Unit 3668